DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 11/30/20 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the same drive means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the user control means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “the user control means” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 requires “a drive means” in line 2.  It is unclear if the “a drive means” of claim 10 is the same “the same drive means” of claim 4 or an additional drive means?  The specification does not appear to describe an additional drive means to operate the feed means in addition to the same drive means to operate the feed means and the cutting station so that “a drive means” of claim 10 is interpreted as - - the same drive means - -.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (U.S. Patent 1,998,736).
Reed discloses an apparatus capable of for the supply, activation and dispensing of a length of adhesive tape, the apparatus including feed means (of rollers 8, 9 considered to correspond to the structure described in the specification or equivalents thereof of rollers 52, 54 as the feed means see page 12) capable of in order to move a leading end of the length of tape away from a tape supply (4) held on the apparatus and towards a dispensing outlet (15), a liquid application station (comprising at least wick 13 wherein liquid application station is interpreted as comprising at least structure of a liquid applicator) capable of to allow liquid to be applied to an adhesive coating on the adhesive tape as it passes the station, a cutting station (comprising at least knife 47 wherein cutting station is interpreted as comprising at least structure of a cutter) capable of to selectively cut the tape to define the length of adhesive tape, the liquid application station and cutting station located intermediate the tape supply and the dispensing outlet and wherein user actuation means (of push button 17 considered to correspond to the structure described in the specification or equivalents thereof of a trigger 26 as the user actuation means see page 10) are provided capable of to allow selective operation of the feed 
As to the limitations directed to “adhesive tape”, “tape supply”, “liquid”, and “an adhesive coating on the said adhesive tape”, claim 1 is directed to an apparatus.  These limitations are directed to the material or articled worked upon by the apparatus.  Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Reed teaches all of the structural limitations of the claims as set forth above which structure is capable of operating functionally as set forth in the claims wherein as the material or articled worked upon by the apparatus is adhesive tape having an adhesive coating as the tape supply and liquid in the liquid application station.
Regarding claim 2, the claims are directed to an apparatus.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The apparatus taught by Reed teaches all of the structural limitations of the claims as set forth above and is capable of the function “wherein following operation of the user actuation means and the dispensing of the leading end of the length of tape from the apparatus the feed means are disengaged and relative movement of the apparatus with respect to an item to which the leading end of the tape is adhered, allows the dispensing of the said 
Regarding claim 3, Reed teaches a further operation of the user actuation means (a complete return of the push button and rack bar 16) causes operation of the cutting station to separate the length of tape from the tape supply (Page 4, Column 2, lines 29-33).
Regarding claim 4, Reed teaches wherein a/the same drive means (of rack bar 16, gear 18, and arm 22 considered to correspond to the structure described in the specification or equivalents thereof of a motor, i.e. one that imparts motion, as the drive means see page 5) is used to operate the feed means and the cutting station (Page 2, Column 1, lines 55-63 and Page 3, lines 23-42).  
Regarding claim 5, Reed teaches the liquid supply station is capable of being fed with liquid from a liquid reservoir (64) and includes a liquid absorbing and/or holding means (of wick 13 considered to correspond to the structure described in the specification or equivalents thereof of a brush 98 as the liquid absorbing and/or holding means see page 14) which is capable of being contacted by the adhesive coating of the tape as the tape is moved through the apparatus.  
Regarding claim 6, Reed teaches the liquid application station is located intermediate of the cutting station and the dispensing outlet (Figure 1).
Regarding claim 7, Reed teaches the apparatus includes a housing (1, 2) with a cavity (5) capable of for the receipt of the tape supply therein and through which the tape passes to the dispensing outlet (Figure 1).  

Regarding claim 13, Reed teaches the apparatus is capable of being hand held in use (Page 2, Column 1, lines 64-72).
Claims 1-3, 5-7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh (U.S. Patent 2,487,351).
Marsh discloses an apparatus capable of for the supply, activation and dispensing of a length of adhesive tape, the apparatus including feed means (of rollers 28, 29 considered to correspond to the structure described in the specification or equivalents thereof of rollers 52, 54 as the feed means see page 12) capable of in order to move a leading end of the length of tape away from a tape supply (R) held on the apparatus and towards a dispensing outlet (55), a liquid application station (comprising at least brush 37) capable of to allow liquid to be applied to an adhesive coating on the adhesive tape as it passes the station, a cutting station (comprising at least blade 45) capable of to selectively cut the tape to define the length of adhesive tape, the liquid application station and cutting station located intermediate the tape supply and the dispensing outlet and wherein user actuation means (of knurled knob 33 and button 51 considered to correspond to the structure described in the specification or equivalents thereof of a trigger 26 as the user actuation means see page 10) are provided capable of to allow selective operation of the feed means to sequentially move the leading end through the dispensing outlet followed by operation of the cutting station to define the length of adhesive tape with liquid applied to the adhesive coating of the same (Figures 1-9 and Columns 3 and 4).
As to the limitations directed to “adhesive tape”, “tape supply”, “liquid”, and “an adhesive coating on the said adhesive tape”, Marsh teaches all of the structural limitations of the claims as set forth above which structure is capable of operating functionally as set forth in the claims wherein as the 
Regarding claim 2, the apparatus taught by Marsh teaches all of the structural limitations of the claims as set forth above and is capable of the function “wherein following operation of the user actuation means and the dispensing of the leading end of the length of tape from the apparatus the feed means are disengaged and relative movement of the apparatus with respect to an item to which the leading end of the tape is adhered, allows the dispensing of the said length of tape from the apparatus” by operating the apparatus wherein following operation of the user actuation means and the dispensing of the leading end of the length of tape from the apparatus the feed means are disengaged from a tailing end of the length of the tape by cutting the length of tape to define the length and relative movement of the apparatus with respect to an item to which the leading end of the tape is adhered, allows the dispensing of the trailing end of the length of tape from the apparatus.  
Regarding claim 3, Marsh teaches a further operation of the user actuation means (button 51 is depressed) causes operation of the cutting station to separate the length of tape from the tape supply (Column 4, lines 35-40).
Regarding claim 5, Marsh teaches the liquid supply station is capable of being fed with liquid from a liquid reservoir (39) and includes a liquid absorbing and/or holding means (of brush 37 considered to correspond to the structure described in the specification or equivalents thereof of a brush 98 as the liquid absorbing and/or holding means see page 14) which is capable of being contacted by the adhesive coating of the tape as the tape is moved through the apparatus.  
Regarding claim 6, Marsh teaches the liquid application station is located intermediate of the cutting station and the dispensing outlet (Figure 5).

Regarding claim 9, Marsh teaches the user actuation means are located adjacent (i.e. lying near, next to, etc.) to a handle portion (52) of the housing (Figure 1).  
Regarding claim 13, Marsh teaches the apparatus is capable of being hand held in use (Figure 9 and Column 4, lines 55-75).
Claims 1-7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd et al. (U.S. Patent 3,875,895).
Todd discloses an apparatus capable of for the supply, activation and dispensing of a length of adhesive tape, the apparatus including feed means (of rollers 58, 64 considered to correspond to the structure described in the specification or equivalents thereof of rollers 52, 54 as the feed means see page 12) capable of in order to move a leading end of the length of tape away from a tape supply (36) held on the apparatus and towards a dispensing outlet (at 151), a liquid application station (comprising at least brushes 144) capable of to allow liquid to be applied to an adhesive coating on the adhesive tape as it passes the station, a cutting station (comprising at least blade 82) capable of to selectively cut the tape to define the length of adhesive tape, the liquid application station and cutting station located intermediate the tape supply and the dispensing outlet and wherein user actuation means (of handle 78 considered to correspond to the structure described in the specification or equivalents thereof of a trigger 26 as the user actuation means see page 10) are provided capable of to allow selective operation of the feed means to sequentially move the leading end through the dispensing outlet followed by operation of the cutting station to define the length of adhesive tape with liquid applied to the adhesive coating of the same (Figures 1-3 and Column 2, line 34 to Column 3, line 32 and Column 5, lines 25-50).

Regarding claim 2, the apparatus taught by Todd teaches all of the structural limitations of the claims as set forth above and is capable of the function “wherein following operation of the user actuation means and the dispensing of the leading end of the length of tape from the apparatus the feed means are disengaged and relative movement of the apparatus with respect to an item to which the leading end of the tape is adhered, allows the dispensing of the said length of tape from the apparatus” by operating the apparatus wherein following operation of the user actuation means and the dispensing of the leading end of the length of tape from the apparatus the feed means are disengaged (e.g. raising roller 64 by moving the handle and rocker arm 66 to a position intermediate the forward and backward travel of the arm see Column 3, lines 6-15) and relative movement of the apparatus with respect to an item to which the leading end of the tape is adhered, allows the dispensing of the trailing end of the length of tape from the apparatus.  Alternatively, the apparatus taught by Todd teaches all of the structural limitations of the claims as set forth above and is capable of the function “wherein following operation of the user actuation means and the dispensing of the leading end of the length of tape from the apparatus the feed means are disengaged and relative movement of the apparatus with respect to an item to which the leading end of the tape is adhered, allows the dispensing of the said length of tape from the apparatus” by operating the apparatus wherein following operation of the user actuation means and the dispensing of the leading end of the length of tape from the apparatus the feed means are disengaged from a tailing end of the length of the tape by cutting the length of tape to define the length and relative movement of the apparatus with respect to an item to which the leading 
Regarding claim 3, Todd teaches a further operation of the user actuation means (moving the handle completely forward) causes operation of the cutting station to separate the length of tape from the tape supply (Column 3, lines 6-15).
Regarding claim 4, Todd teaches wherein a/the same drive means (of rocker arm 66 considered to correspond to the structure described in the specification or equivalents thereof of a motor, i.e. one that imparts motion, as the drive means see page 5) is used to operate the feed means and the cutting station.  
Regarding claim 5, Todd teaches the liquid supply station is capable of being fed with liquid from a liquid reservoir (tank 140) and includes a liquid absorbing and/or holding means (of brushes 144 considered to correspond to the structure described in the specification or equivalents thereof of a brush 98 as the liquid absorbing and/or holding means see page 14) which is capable of being contacted by the adhesive coating of the tape as the tape is moved through the apparatus.  
Regarding claim 6, Todd teaches the liquid application station is located intermediate of the cutting station and the dispensing outlet (Figure 3).
Regarding claim 7, Todd teaches the apparatus includes a housing (10) with a cavity (between side walls) capable of for the receipt of the tape supply therein and through which the tape passes to the dispensing outlet (Figure 1).  
Regarding claim 9, Todd teaches the user actuation means are located adjacent (i.e. lying near, next to, etc.) to a handle portion (162) of the housing (Figure 1).  
Regarding claim 13, the apparatus taught by Todd teaches all of the structural limitations of the claims as set forth above and is capable of the function “is hand held in use” by a hand holding the apparatus during use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Hempel (U.S. Patent 2,655,372) and optionally further Erickson et al. (U.S. Patent Application Publication 2002/0092608).  Additionally, claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Hempel and Erickson.
Marsh is described above in full detail.  Marsh teaches to operate the feed means a knurled knob (33) is turned by the operator, and to operate the cutting station a button (51) is depressed by the operator.  Marsh further teaches when the knurled knob is turned the feed means move the leading edge of the tape through the dispensing outlet and to an application roller (16) by driving rollers (28, 29) and (without requiring the knurled knob is further turned) the rollers then allow the tape to be dispensed from the apparatus by relative movement of the apparatus and the item to which the tape is adhered (Figure 9 and Column 4, lines 55-75).  Marsh does not expressly teach a same drive means in the form of a motor is used to operate the feed means and the cutting station.  It is extremely well understood across all arts to impart motion (not by an operator but) with a motor including in the art of dispensing tape as expressly evidenced by Hempel (Figures 1 and 2 and Column 5, lines 42-47 and Column 6, lines 12-31) or Erickson (described in full detail below) and including wherein the same motor (18) (in cooperation with a user actuation means such as comprising a selector dial 38, switch 94, etc. considered to correspond to the structure described in the specification or equivalents thereof of a trigger 26 as the user actuation means see page 10) is used to operate the feed means (of rollers 22, 23) 
Regarding claim 12, the apparatus taught by Marsh as modified by Hempel and Erickson above teaches all of the structural limitations of the claims as set forth above which structure is capable of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Deering, Jr. (U.S. Patent 4,059,210).  Additionally, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Deering, Jr.  Additionally, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Deering, Jr.  
Reed, Marsh, and Todd are each described above in full detail.  None of Reed or Marsh or Todd expressly teach a carrier for the tape supply wherein it is known in the same art as taught by Deering, Jr. (Figures 1-6 and Column 1, lines 32-49 and Column 2, lines 35-55) the tape supply (12) is conveniently located by a carrier (11) in the cavity (16) and allowing easy replacement of tape without totally detaching a portion of the apparatus by the carrier is moveable from an open position (Figures 1 and 6) to a closed position (Figures 2 and 5) and capable of when in the open position, the carrier acts as a carrier for the tape supply and when the carrier and a new roll of tape supported thereby are moved to a closed position, the roll of tape is moved into the cavity to the required location for use with the apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the tape supply of the apparatus taught by Reed or Marsh or Todd is located by a carrier which is moveable from an open position (and including open position of the housing) to a closed position (and including closed position of the housing) and capable of when in the open position, the carrier acts as a carrier for the tape supply and when the carrier and a new roll of tape supported thereby are moved to a closed position, the roll of tape is moved into the cavity to the required location 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746